PCIJ_AB_45_GrecoBulgarianAgreement_LNC_NA_1932-03-08_ANX_01_NA_NA_EN.txt. ANNEX.

I.—PapERS AND DOCUMENTS TRANSMITTED BY THE SECRETARIAT OF THE
LEAGUE OF NATIONS:

1.—Caphandaris-Molloff Agreement, signed. at Geneva December gth, 1927
(Doc. C. 641. 1927. II) (in French and English). Annex: Provisional certi-
ficate of the Bulgarian 6 % Loan of 1923 and provisional bond of the said loan.

2.—Plan of payments to be effected by Bulgaria and Greece (December 8th,
1922), and explanatory note concerning the said Plan (Doc. F. 428, and
Addendum to F. 428).

3.--Letter dated August 7th, 1931, from the Bulgarian Government (Doc.
C.. 477. 1931.. 1) (in French and English).

4.—Letter dated September 2nd, 1931, from the Greek Government (Doc.
C. 530. 1931. I) (én French and English). Annex: Observations by the Greek
Government.

5.—Letter dated September 3rd, 1931, from the Bulgarian Government
(Doc. C. 540. 1931. 1). (im French and English). Annex’: Memorandum by the
Bulgarian Government concerning the interpretation of the Caphandaris-
Molloff Agreement. . 1

6.—Letter dated September 5th, 1931, from the Greek Government (Doc.
C. 543. 1931. I) (in French and English). Annex: Supplementary Memoran-
dum by the Greek. Government.

7.—Minutes of the meeting of the Council | on September 7th, 1931 (Doc.
€./64th Session/P.-V. 3. I) (in French and. English).

8.—Letter dated September 8th, 1931, from the Greek Government (Doc.
C. 553. 1931. I) (in French and English). .

9.—Letter dated September 11th, 1931, from the Greek Government (Doc.
C. 559. 1931. I) (in French and. English).
10.—Notes dated September -14th, 1931, by the Bulgarian Government
{Doc. C. 565.1931. I). (in French and English), Annexes: Lo
I.—-Telegram from the Bulgarian Finance Minister to the B.I.S. (July 14th,
1931), and telegram in reply from the B.I.S. (July 16th, 1931).

Il.—Letter from the Greek Finance Minister to the President’ of the
Mixed Commission (August 1st, 1931).
III.—Letter from the President of the Mixed Commission to the Greek
Finance Minister (August 3rd, 1931).
IV.—Greek Memorial submitted to the Committee of Experts in London.
V.—Decision by the Committee of Experts in London (extract).
11.—Letter dated September 15th, 1931, from the Greek Government
{Doc. C. 576. 1931. I). .
12.—Letter dated September 17th, 1931, from the Bulgarian Government
{Doc. C. 581. 1931. I) (in French and English). . .
13.—Letter dated September 18th, 1931, from the Greek Government
(Doc. C. 590. 1931. I) (én French and English)...
14.—Letter dated September’ 19th, 1931, from the Greek Government
(Doc. C. 595. 1931. I) (in French and English). Annex: Reply by the
Greek Delegation to M. Malinoff’s letter. oe
15.—Letter dated September 21st, 1931, from the Bulgarian Government
(Doc. C. 614 1931. J).
. 16:—-Extract from the Minutes of the 65th Session of the Council of. the
League of Nations (meeting on Saturday, September 1gth, 1931, No. 2906).

25
INTERPRETATION OF GRECO-BULGARIAN AGREEMENT (1927) 90

The following documents were also before the Court:

(a) President Hoover’s proposal, dated June 2oth, 1931 (text extracted
from the Publications of the Department of State. Press Releases.
Saturday, June 27th, 1931).

(6) Report by the International Committee of Experts, signed in London
on August rith and 13th, 1931 (British State Papers, Miscellaneous.
No. 19 (1931), Cmd. 3947).

(c) Circular concerning valuations and payments in respect of property
to be liquidated in pursuance of the Greco-Bulgarian Convention for
Reciprocal Emigration (Minutes of the Mixed Emigration Commission,
x7oth meeting, held on January 29th, 1924).

(@) Extract from the Minutes of the Council L. N. (meetings of Septem-
ber 1oth, 1931, No. 2903, and January 28th, 1932, No. 2998).

(e) Convention of Neuilly of November 27th, 1919 (Publications of the
Court, Series C., No. 18—I, pp. 369-373).

(f) Regulation for reciprocal and voluntary emigration, dated March 6th, 1922
(Publications of the Court, Series C., No. 18—I, pp. 374-402).

II.—PAPERS AND DOCUMENTS FILED ON BEHALF OF THE BULGARIAN GOVERNMENT :

1.—Letter dated September 4th, 1929, from the Bulgarian Finance Minister
to the President of the Mixed Commission.

2.—Minutes of the 62nd meeting of the Greco-Bulgarian Mixed Emi-
gration Commission, held on September 24th, 1921.

3.—Idem, 126th meeting, held on December 4th, 31922; with two annexes.

4.—Letter dated October 6th, 1922, from the Bulgarian Minister for Foreign
Affairs to the Mixed Commission.

5.—Minutes of the 127th meeting of the Mixed Commission, held on
December 6th and 8th, 1922.

6.—Letter dated February 11th, 1924, from the Mixed Emigration Com-
mission to the Secretary of the Inter-Allied Commission in Bulgaria.

7.—Letter dated January 16th, 1930, from the President of the Mixed
Emigration Commission to the President of the Financial Committee.

8.—Extract from the Minutes of the meeting held on March 8th, 1920,
by the Council L. N.

g.—Agreement concerning the regulation of Bulgarian reparations concluded.
at The Hague on January zoth, 1930.

III.—PapERS AND DOCUMENTS FILED ON BEHALF OF THE GREEK GOVERNMENT :

A.—During the written procedure :

1.—Trust Agreement, dated March 5th, 1931.

2.—Memorandum dated June 26th, 1931, delivered by the Greek Govern-
ment to the United States Minister at Athens.

3.—Declarations of M. Vénizélos, Prime Minister of Greece, to Mr. Skinner, |
United States Minister at Athens (July ist, 1931).

4.—Letter from the Director-General of the Greek Foreign Office to the
Bulgarian Minister at Athens (July 7th, 1931).
5.—Telegram from the Bulgarian Finance Minister to the Bank of Inter-
national Settlements (July 14th, 1931).
6.—Letter from the B. I. S. to the Greek Finance Minister (July 15th,
1931).
26.
INTERPRETATION OF GRECO-BULGARIAN AGREEMENT (1927) OI

7.—Letter from the Greek Finance Minister to the B. I. S. (July 30th,
1931).

8.—Arrangement concluded between the Government of the Greek Republic
and the Royal Bulgarian Government concerning the application of
the Hoover proposal to Bulgarian reparations and execution of the Caphan-
daris-Molloff Agreement during the Hoover Year (July rst, 1931—June 30th,
1932}.

9.—Letter from the Greek Minister for Foreign Affairs to the Bulgarian
Minister at Athens (November 11th, 1931). :

10.—Convention between Greece and Bulgaria concerning the reciprocal
and voluntary emigration of ethnical minorities, dated November 27th, 1919.

11.—Plan governing the payments to be effected by Bulgaria and Greece
in execution of the Greco-Bulgarian Convention concerning the reciprocal
and voluntary emigration of ethnical minorities, dated December 8th, 1922.

12.—Caphandaris-Molloff Agreement, dated December gth, 1927.
13.—Letter from Sir O. Niemayer, of the L. N. Financial Committee, to

M. A. Carapanos, Greek Minister for Foreign Affairs, dated September 1st,
1928.

B.—During the oral procedure :

1.—Letter dated Sofia, August oth, 1929, from the Finance Minister of
the Kingdom of Bulgaria to the President of the Greco-Bulgarian Mixed
. Commission.

2.—Bearer bond (unnumbered), for rooo leva, Series B., of the Bulgarian
6% State Loan of 1923, with coupon sheet attached (each coupon being
perforated).

3.—Bearer bond (No. 182.539) for 500 drachmas, of the Greek Republic
6% Loan of 1923, with coupon sheet attached (each coupon being perfor-
ated).

27
